Exhibit 3.1 AMARILLO BIOSCIENCES, INC. RESTATED ARTICLES OF INCORPORATION ARTICLE I AMARILLO BIOSCIENCES, INC., pursuant to the provisions of Article 4.07 of the Texas Business Corporation Act, hereby adopts Restated Articles of Incorporation which accurately copy the Articles of Incorporation and all amendments thereto that are in effect to date and as further amended by such Restated Articles of Incorporation as hereinafter set forth and which contain no other change in any provision thereof. ARTICLE II The Articles of Incorporation of the Corporation are amended by the Restated Articles of Incorporation as follows: Article Four is amended by changing the number of shares authorized in the first paragraph thereof from “fifty million (50,000,000)” to “one hundred million (100,000,000)”. ARTICLE III The amendment made by these Restated Articles of Incorporation has been effected in conformity with the provisions of the Texas Business Corporation Act and such Restated Articles of Incorporation and the amendment made by the Restated Articles of Incorporation was duly adopted by the Shareholders of the Corporation on the 1st day of June, 2007. ARTICLE IV The number of shares of the Corporation outstanding at the time of such adoption was 25,476,767, and the number of shares entitled to vote thereon was 25,476,767.The number of shares voted for such amendment was 19,346,958, and the number of shares voted against such amendment was 1 ARTICLE V The amendment effects no change in the amount of stated capital of the Corporation. ARTICLE VI The Articles of Incorporation and all amendments and supplements thereto are hereby superseded by the following Restated Articles of Incorporation which accurately copy the entire text thereof and as amended as above set forth: ARTICLE ONE The name of the Corporation is AMARILLO BIOSCIENCES, INC. ARTICLE TWO The period of its duration is perpetual. ARTICLE THREE The purpose or purposes for which the Corporation is organized are: (1)To transact all lawful business of every kind and character for which a Corporation may be incorporated under the Texas Business Corporate Act. (2)To prepare, write, make, provide, record, transcribe, computerize, and/or generate data, information, articles, papers, forms, projections, figures, and the application of the same, as well as to disseminate and publish such materials and documentation thereof, and to market and sell the same. (3)To develop, write, make, buy, file, prepare, license, sublicense patents related to medicine, veterinary medicine, and/or agriculture and to market and sell the same. (4)To make, have made, use, sell or otherwise transfer substances intended for human or nonhuman administration which, or the use or manufacture of which, is covered in whole or in part by a claim of a Licensed Patent in the country of manufacture, use, or sale. (5)To engage for profit in the business of professional consultations in such form and manner as will serve the medical, veterinary medical, agricultural and/or livestock industries, as well as related industries. 2 (6)To purchase, own, hold, operate, rent, lease, sell, convey and deal in real property, personal property and services incidental to the purposes of the Corporation, subject to Part Four, Texas Miscellaneous Corporation Laws Act. ARTICLE FOUR The
